DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A1, B2, and C1 in the reply filed on 05/05/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 10-20 directed to a species non-elected without traverse.  Accordingly, claims 10-20 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 was filed after the filing date of this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 10 (cancelled).
Claim 11 (cancelled).
Claim 12 (cancelled).
Claim 13 (cancelled).
Claim 14 (cancelled).
Claim 15 (cancelled).
Claim 16 (cancelled).
Claim 17 (cancelled).
Claim 18 (cancelled).
Claim 19 (cancelled).
Claim 20 (cancelled).

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites “a chirped fiber Bragg grating that comprises an input end arranged to receive the pulse from the first output port of the optical circulator, wherein the chirped fiber Bragg grating is configured to transmit a first portion of the pulse out a distal end of the chirped fiber Bragg grating where the first portion of the pulse continues to propagate in the forward direction to complete a round trip to the active fiber while a second portion of the pulse is reflected and thereby stretched, and wherein the stretched second portion of the pulse propagates in a reverse direction back to the optical circulator where the stretched second portion of the pulse is diverted to the second output port.”

US20090003391 discloses a ring laser with a chirped bragg grating and circulator. However, the bragg grating reflects a compressed pulse in addition to transmitting an output pulse. 
CN108521065 discloses a fiber grating that reflects a stretched pulse. However, the stretched pulse is not output from the ring resonator. 
Finally, US6198568 discloses a ring chirped pulse amplifier. However, the chirped bragg grating does not transmit a pulse. 
There is no better prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        08/28/2021